EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mehdi Zamanpour on 8/20/2021.
The application has been amended as follows: 
Replace claim 8 with “A method where the boron-nitrogen ligand according to claim 1 forms a complex with a transition metal and the complex catalyzes an asymmetric catalytic reaction.”
In claim 16, in the first line, replace “The method of use according to claim 8” with “The method according to claim 8”.
In claim 17, in the first line, replace “The use according to claim 8” with “The method according to claim 8”.
In claim 18, in the first line, replace “The use according to claim 17” with “The method according to claim 17”.
REASONS FOR ALLOWANCE
Claims 1-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, the boron-nitrogen ligand of formula (I) present in claim 1. Claims 2-20 depend from claim 1 and therefore contain the same subject matter.
The present claims are allowable over the closest prior art, namely Stoessel (US 9,074,128), Wang, J. Am. Chem. Soc. 2017, 139, pg. 91-04, and Habereder, Appl. Organometal. Chem. 2003, 17, pg. 525-538.
Stoessel teaches azaborol ligands complexed with metals (abstract) including 
    PNG
    media_image1.png
    187
    113
    media_image1.png
    Greyscale
 (col. 29). The ligands of Soessel fall outside the scope of the instant claims because (1) no aryl groups are present on the ethylenediamine backbone and (2) no silyl group is present on the boron atom. A silyl group bound to the boron atom is required to be present (as recited in claim 1) when complexed with a transition metal. 
Wang teaches catalyst containing a N,B-ligand derived from 
    PNG
    media_image2.png
    80
    95
    media_image2.png
    Greyscale
 where the boron containing heterocylic ring contains a phenylene group as the backbone (Schemes 1-2). The ligands of Wang fall outside the scope of the instant claims because (1) the second nitrogen atom on the boron containing heterocylic ring contains an H atom instead of a phenyl group and (2) because two aryl groups are not on an ethylenediamine backbone.
Habereder teaches diazaborolidine compounds including 
    PNG
    media_image3.png
    265
    341
    media_image3.png
    Greyscale
  (Fig. 4). The ligands of Habereder fall outside the scope of the instant claims because (1) the nitrogen atoms fail to have the claimed phenyl and pyridyl groups and (2)  because two aryl groups are not on an ethylenediamine backbone.

Because the boron-nitrogen ligand of formula (I) present in claim 1 of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764